Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Statement of Reasons for Allowance
The following is an Allowance in response to the amendments filed on 6/24/2022.
Claims 2-21 are previously presented.
Claim 1 was previously canceled.
Therefore, claims 2-21 are pending and allowed below.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding the 35 USC 101 in view of Alice rejections, when viewed either individually, or view the claim as a whole, the additional limitations of the claims do amount to significantly more than securely accessing user account information, securely authorizing user account transactions, and securely de-authorizing user account transactions.
	Regarding the 35 USC 103 rejections, Agrawal et al. (2015/0066719) teaches Methods, systems, and apparatus, including computer programs encoded on computer storage media, for account authentication. A method includes receiving, from a user device, a request to include financial data describing a financial account in an interface, the financial account being associated with a particular financial institution; obtaining login information for accessing the financial account; providing the login information to a server system associated with the financial institution; in response to providing the login information to the server system, receiving, from the server system, data identifying one or more challenge questions; obtaining, from the user device, the respective answers for the one or more challenge questions; and storing the one or more challenge questions and their respective answers for use in accessing and aggregating financial data describing the financial account.  Brezinski et al. (8,613,066) teaches the techniques include receiving, from a client device, an authentication request to access a network resource, the request including a user identifier, obtaining a security credential associated with the user identifier contained in the received request, generating an authorization code based on the obtained security credential, providing to the client device instructions to obtain first information corresponding to the generated authorization code, receiving, from the client device, the first information provided in response to the provided instructions, and, when the first information received from the client device corresponds to at least a portion of the generated authorization code, authorizing the client device to access the network resource.  Calman et al. (2015/0026024) teaches methods, systems, apparatus and computer program products for managing financial accounts and, more particularly, for customer management of the account access to granted to account aggregators.  Determining and notifying a user, herein a financial institution customer, as to which account aggregators currently have been granted permission to access accounts held by the customer at the financial institution. In addition to notifying the customer of the current status of account aggregator access, the present invention provides the customer, through an online or mobile banking application or the like, a comprehensive tool for managing the access granted to all of the account aggregators that are determined to currently have permission to access the customer's accounts.  
However, it would be hind-sight reasoning to combine the individual elements disclosed in the prior arts in order to achieve Applicant's claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIEN C. NGUYEN whose telephone number is 571-270-5108.  The examiner can normally be reached on Monday-Thursday (6am-2pm EST). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, 
Ben Sigmond can be reached on 303-297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-6108.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TIEN C NGUYEN/Primary Examiner, Art Unit 3694